UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2010 SMITHFIELD FOODS, INC. Virginia 1-15321 52-0845861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 Commerce Street Smithfield, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (757) 365-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. OnDecember 9, 2010, the Registrant issued a press release announcing its results for thesecond quarter of fiscal 2011, which endedOctober 31, 2010. The information contained in the press release, which is attached as Exhibit 99.1 to this report, is incorporated herein by reference. Thepress release contains certain non-GAAP financial information about the Registrant. The Registrant has produced a reconciliationof thenon-GAAP financial measure to theGAAP financial measure, whichis contained within the press release. The non-GAAP financial measure in the press releaseuses afinancial measure computed in accordance with GAAP as a starting point. The GAAP measureis adjusted by the impact of certain significant items to arrive at the non-GAAP financial measure. Management believes that this non-GAAP financial measure reflects an additional way of viewing aspects of our business that, when viewed together with our financial results computed in accordance with GAAP, provide a more complete understanding of factors and trends affecting our historical financial performance and projected future operating results. This combined view of GAAP and non-GAAP measures also provides greater transparency of underlying profit trends and better comparability of results across periods. Additionally, investors frequently request information from management regarding significant items and management believes, based on feedback it has received during earnings calls and discussions with investors, that these non-GAAP measures enhance investors' ability to assess our historical performance and to project future financial performance. This non-GAAP financial measureis not intended to be a substitute for the comparable GAAP measure and should be read only in conjunction with our consolidated financial statements prepared in accordance with GAAP. Management also uses certain non-GAAP financial measures, in conjunction with the GAAP financial measures, to understand, manage and evaluate our businesses and in planning for and forecasting financial results for future periods. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d) Press release, dated as ofDecember 9,2010, announcing the Registrant’s results for the second quarter of fiscal 2011 which ended October 31, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SMITHFIELD FOODS, INC. Date: December 9, 2010 /s/ Robert W. Manly, IV Robert W. Manly, IV Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit 99.1 Press release, dated as of December 9, 2010, announcing the Registrant’s results for thesecond quarter of fiscal 2011 which ended October 31, 2010. 4
